DETAILED ACTION
In light of applicants’ arguments regarding Krishnan (WO2013126361) used in the office action mailed 10/05/21, new grounds of rejection are set forth below and therefore, the following action is non-final.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 3, 21, 25-26, and 31-34 are rejected under 35 U.S.C. 103 as being unpatentable over Walker, Jr. et al. (US 2015/0232464).
Regarding claim 3, Walker, Jr. et al. teaches a decorative article (paragraph [0002]) comprising: a microsphere layer comprising a plurality of microspheres, wherein the microspheres comprise at least one of glass, ceramic and glass ceramic (paragraph [0028]), wherein the microsphere layer comprises a monolayer of microspheres (paragraph [0032]). Walker, Jr. et al. further discloses uniform spacing between the plurality of microspheres (paragraph [0031]) which would inherently result in a microscopic periodic pattern. Walker, Jr. et al. discloses a bead bonding layer disposed on the microsphere layer, wherein the beading bonding layer comprises an organic polymeric material (paragraphs [0040]-[0041]), wherein the plurality of microspheres are partially embedded in the bead bonding layer wherein the plurality of microspheres are partially embedded to about 70% of its diameter (paragraph [0024]) which falls within the claimed range of at least 50% of the microsphere diameter in the bead bonding layer; and wherein the plurality of microspheres covers greater than or equal to 30% and less than or equal to 50% of the surface (paragraph [0010]) which falls within the claimed range of more than 10% and less than 50% of the surface of the bead bonding layer. 
Given the overlap between the decorative article of Walker, Jr. et al. and that presently claimed, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use a decorative article that is both disclosed by Walker, Jr. et al. and encompassed by the present claims and thereby arrive that the claimed invention.
Given that Walker, Jr. et al. decorative article comprising materials and structure identical to those presently claimed, the surface of the decorative article comprising the exposed 
Regarding claim 21, Walker, Jr. et al. teaches wherein the plurality of microspheres covers less than or equal to 50% of the surface (paragraph [0059]) which overlaps the claimed range of more than 20% and less than 30% of the surface of the bead bonding layer. As set forth in MPEP 2144.05, in the case where the claimed range “overlap or lie inside ranges disclosed by the prior art”, a prima facie case of obviousness exists, In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990); see MPEP 2144.05.
Regarding claim 25, given that Walker, Jr. et al. discloses uniform spacing between the plurality of microspheres (paragraph [0031]), the plurality of microspheres would necessarily form a microscopic periodic pattern that comprises a repeat unit of at least one of triangular or quadrilateral, absent evidence to the contrary.
Regarding claim 26, Walker, Jr. et al. teaches further comprising a substrate, wherein the bead bonding layer is disposed between the substrate and the microsphere (paragraph [0047]).
Regarding claim 31, Walker, Jr. et al. teaches wherein the bead bonding layer comprises at least one of polyurethanes, polyesters, acrylic and methacrylic acid ester polymers and copolymers, epoxies, polyvinyl chloride polymers and copolymers, polyvinyl acetate polymers and copolymers, polyamide polymers and copolymers, fluorine containing polymers and copolymers, silicones, silicone containing copolymers, neoprene, acrylonitrile butadiene copolymers, polymer matrix composites, and combinations thereof (paragraph [0041]).
Regarding claim 32, given that Walker, Jr. et al. discloses uniform spacing between the plurality of microspheres (paragraph [0031]), the plurality of microspheres would necessarily 
Regarding claim 33, Walker, Jr. et al. teaches wherein a transfer polymer layer is disposed onto the surface of the decorative article comprising the exposed microspheres, wherein the plurality of microspheres disposed between the transfer polymer layer and the bead bonding layer (paragraphs [0020]-[0021]).
Regarding claim 34, given that the plurality of microspheres of Walker, Jr. et al. have uniform spacing and cover the surface of the layer, it is clear that the plurality of microspheres are in microscopic periodic pattern along the length and width of the microsphere layer.

Claims	4 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Walker, Jr. et al. (US 2015/0232464) in view of Barnes et al (WO 2014-190017). It is noted that the disclosures of Barnes et al. are based on US 2016/0096195.
Walker, Jr. et al. is relied upon as disclosed above.
Regarding claim 4, Walker, Jr. et al. fails to explicitly teach a ratio of microsphere height to microsphere center-to-center distance.
However, Barnes et al. teaches a bead-coated sheet comprising a plurality of microspheres wherein the plurality of microspheres has a microsphere height, which is the average vertical height from the surface of the bead bonding layer to the apex of the microspheres (for example, at 50% embedding the microsphere height is 0.5d), wherein a ratio of microsphere height to microsphere center-to-center distance of approximately 0.083 to .025 (as calculated from the space between microspheres disclosed in paragraph [0057], 0.5d/6d = 0.083 and 0.5d/2d = 0.25), which overlaps the claimed range of greater than 0.1 and less than 0.5. As 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to choose a ratio of microsphere height to microsphere center-to-center distance, including that presently claimed, for the plurality of microspheres of Walker, Jr. et al. in order to provide improved durability and/or lowering of friction and smooth-to-the-touch surfaces (Barnes et al., [0033], [0049], and [0064]).
Regarding claim 22, Walker, Jr. et al. fails to explicitly teach distance between nearest neighbors in plurality of microspheres.
However, Barnes et al. teaches wherein the distance between nearest neighbors in plurality of microspheres is less than 5 times the average diameter of the microspheres (paragraph [0057]) which overlaps the claimed range of 1/8 to 5 times the average diameter of the microspheres.  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to choose a distance between nearest neighbors in plurality of microspheres, including that presently claimed, for the plurality of microspheres of Walker, Jr. et al. in order to provide durability, low friction, and smooth-to-the-touch surfaces (Barnes et al., paragraphs [0012] and [0037]).

Claims	23 and 28 are rejected under 35 U.S.C. 103 as being unpatentable over Walker, Jr. et al. (US 2015/0232464) in view of Bates (US 2014/0255602). 
Walker, Jr. et al. is relied upon as disclosed above.
Regarding claim 23, Walker, Jr. et al. fails to teach plurality of microspheres having index of refraction as claimed.
However, Bates teaches microspheres made of soda-lime-silicate glass (paragraph [0005]) which is identical to those used in the present invention (See paragraph [0035] of the present specification) and has an index of refraction of 1.5 which falls within the claimed range of less than 1.55. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include soda-lime-silicate glass for the plurality of microspheres of Walker, Jr. et al. in order to provide a relatively chemically inactive and very hard material (Bates, paragraph [0005]).
Regarding claim 28, given that Walker, Jr. et al. in view of Bates teach that microspheres in the plurality of microspheres comprise glass which is identical to that presently claimed, it is clear that the microspheres of Walker, Jr. et al. in view of Bates would inherently have a Knoop hardness as presently claimed, absent evidence to the contrary.

Claim 24 is rejected under 35 U.S.C. 103 as being unpatentable over Walker, Jr. et al. (US 2015/0232464) in view of Lightle et al. (US 5,207,852).
Walker, Jr. et al. is relied upon as disclosed above.
Regarding claim 24, Walker, Jr. et al. fails to teach wherein the monolayer of microspheres further comprises a macroscopic pattern.
However, Lightle et al. teaches a retroreflective sheeting comprising monolayer of glass microspheres partially embedded in a thermoplastic surface (See Abstract, col. 3, lines 21-35 and .
Response to Arguments
Applicant’s arguments, see page 4, filed 10/05/21, with respect to the rejection(s) of claim(s) 3, 25-26, and 31-34 under 35 USC 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Walker, Jr. et al. (US 2015/0232464).








Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHENG HUANG whose telephone number is (571)270-7387.  The examiner can normally be reached on Monday-Thursday from 7 AM to 5 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Callie Shosho, can be reached at 571-272-1123.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR 
/CHENG YUAN HUANG/Primary Examiner, Art Unit 1787